In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0190V
                                   Filed: September 21, 2017
                                         UNPUBLISHED


    AMBER MCATEER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Uncontested;
    v.                                                       Causation-In-Fact; Influenza (Flu)
                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.
Christine M. Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On February 8, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she received the influenza (“flu”) vaccine on
October 1, 2014, and thereafter suffered from a left shoulder injury that was caused-in-
fact by the flu vaccine. Petition at 1. The case was assigned to the Special Processing
Unit (“SPU”) of the Office of Special Masters.
       On September 21, 2017, respondent filed his Rule 4(c) Report in which he states
that he does not contest that petitioner is entitled to compensation in this case. Rule
4(c) Report at 1. Specifically, respondent stated that petitioner’s alleged injury is
consistent with a shoulder injury related to vaccine administration (“SIRVA”) caused by

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
the administration of her October 1, 2014 flu vaccine. Id. at 1, 3. Further, respondent
did not identify any other causes for petitioner’s SIRVA, and records show that petitioner
suffered her condition for more than six months. Id. at 3-4. Therefore, in light of the
information contained in petitioner’s medical records, respondent has concluded that
petitioner’s left shoulder injury is compensable as a “caused-in-fact” injury under the
Act. Id. at 4.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2